Exhibit 10.22
 
 
SUPPLEMENT NO. 1 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE
 


THIS SUPPLEMENT No. 1 TO SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of April 30, 2012, supplements and amends that
certain Sixth Amendment and Restatement of Loan Agreement and Promissory Note
dated as of January 31, 2012 (the “Amendment and Note Restatement”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Amendment and Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from February 1, 2012 through April 30, 2012, the Payee has made
additional advances to the Maker, in the aggregate amount of $28,286, in payment
of the Maker’s operating expenses during that period, so that effective as of
April 30, 2012, the total outstanding principal amount due and payable pursuant
to the Note is $327,995.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement No. 1 to Sixth
Amendment and Restatement of Loan Agreement and Promissory Note to be duly
executed and delivered as of the day and year first written above.
 

 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field       Name: Lawrence Field       Title: President & CEO      
   

 

 
REGENT PRIVATE CAPITAL, LLC
         
 
By:
/s/ Cindy S. Field       Name: Cindy S. Field       Title: Secretary          